DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoedgen (US 6552579).


    PNG
    media_image1.png
    559
    711
    media_image1.png
    Greyscale


	With respect to claim 1, figures 1 and 2 of Knoedgen (US 6552579) discloses a semiconductor device comprising:  a first semiconductor chip; a second semiconductor chip; a power terminal; and an output terminal, wherein the first semiconductor chip comprises: an output transistor (24) that couples between the power terminal (Vin) and the output terminal (Vout) to supply a power to a load (32); a sense transistor (28) that couples to the power terminal (Vin) and detects a load current of the output transistor (28 and 24 are coupled in parallel so the load current detected on one is detected on the other); wherein the second semiconductor chip comprises:  first and second transistors (64 and 60 respectively) connected in parallel to an output (at Vout) of the sense transistor (28); an amplifier (68) which has an non-inverting input (+) coupled to an output  (via source-to-drain conduction path between P1) of the output transistor (24), an inverting input (-) coupled to the output (via source to drain conduction path between P1) of the sense transistor (28), and an output coupled to each gate of the first and second transistors; a first voltage converter (111) coupled to an output of the first transistor (64); and a comparator  (96) that compares an output voltage (VRST) of the first voltage converter (111) with a predetermined voltage (VREF), but fails to disclose first and second transistors connected in parallel to an output of the sense transistor by a first chip-chip bonding wire, an amplifier which has a non-inverting input coupled to an output of the output transistor by a second chip-chip bonding wire and an inverting input coupled to the output of the sense transistor by a third chip-chip bonding wire. 
 	With respect to the first chip-chip bonding wire, second chip-chip bonding wire and third chip-chip bonding wire, separating two integral parts of a structure into separate structures using bonding wire is deemed obvious because the court in In re Dulberg, 289 F.2d 522, 122 USPQ 348, 349 (CCPA 1961) "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."  

 	With respect to claim 3, figure 2 discloses the semiconductor device according to claim 1, wherein an overcurrent to the load is detected based on a comparison result of the comparator (96, on the basis of feedback from 80).
 	With respect to claim 4, figure 2 discloses the semiconductor device according to claim 3, but fails to disclose wherein the second semiconductor chip further comprises: a latch circuit (80) coupled to an output of the comparator (96).
	Making integral. (Here although the 80 and 96 are not exclusively disclosed in a chip, the court in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) has held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
  	With respect to claim 5, figure 2 discloses the semiconductor device according to claim 1, further comprising: a controller (controller not shown but producing 44)  that generates a gate drive signal of the output transistor and the sense transistor, and wherein the controller, when detecting an overcurrent to the load, turns off the output transistor and outputs an abnormality signal (col. 2 lines 27-43 “The gate of NOUT 24 is coupled to a control voltage CONTROL 44 such that NOUT conducts an output current when CONTROL is asserted to a voltage above the threshold of NOUT”) but fails to disclose wherein the controller is on the second semiconductor chip. 
	Making integral. (Here although the controller is not exclusively disclosed in a chip, the court in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) has held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
 	With respect to claim 6, figure 2 discloses the semiconductor device according to claim 1, wherein an output of the second transistor (Here 60 has an output at the source coupled to 121) is coupled to a second voltage converter (121).
	With respect to claim 7, figure 2 discloses the semiconductor device according to claim 1, but fails to disclose further comprising: a third transistor coupled in parallel to the first and second transistors.
 	It is obvious to construct a single transistor from a plurality of transistor connected in parallel to adjust the effective width to length ratio and increase the output current of the combined parallel transistor (as well as providing other advantages such as being able to handle high power/voltage values). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple a third transistor in parallel to the first and second transistors for the purpose of adjusting the effective width to length ratio and increase the output current.

 	With respect to claim 8, figure 2 discloses the semiconductor device according to claim 1, wherein the output transistor (24) has a similar structure to the sense transistor (28), and the first transistor (64) has a similar structure to the second transistor (60). (Note, the output and sense are both N-type and the first and second are both P-type transistors).
 	With respect to claim 9, figure 2 discloses the semiconductor device according to claim 3, wherein an ability to detect an overcurrent to the load is changed based on whether or not (via switching in and out 110) the output of the second transistor (60) is coupled to the output of the first transistor (64).
 	With respect to claim 10, figure 2 discloses a power device comprising: a first semiconductor chip; a second semiconductor chip; a power terminal; and an output terminal, wherein the first semiconductor chip comprises: a first power transistor (24) that has 
i) a drain coupled to a power terminal (Vin) ,
ii) a gate to receive a control signal (CONTROL), and 
iii) a source coupled to the output terminal (Vout); and
a second power transistor (28) that has 
i) a drain coupled to the power terminal 
ii) a gate to receive the control signal, and 
iii) a source, and 
wherein the second semiconductor chip comprises first and second transistors (64 and 60) coupled in parallel to a source of the second power transistor; an amplifier (68) that has a non-inverting input (+) coupled to the source of the first power transistor (via source to drain connection through P1), an inverting input (-) coupled to the source of the second power transistor (via source to drain connection through P1) and an output coupled to each gate of the first and second transistors; a first voltage converter (111) coupled to an output of the first transistor; and a comparator (96) that compares an output voltage (VRST) of the first voltage converter with a predetermined voltage (VREF), but fails to disclose wherein the voltage converter and the comparator are on the second chip and first, second and third chip-chip bonding wire connections.
	Making integral. (Here although the voltage converter (111) and the comparator (96) are not exclusively disclosed in the second chip, the court in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) has held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
With respect to the first chip-chip bonding wire, second chip-chip bonding wire and third chip-chip bonding wire, separating two integral parts of a structure into separate structures using bonding wire is deemed obvious because the court in In re Dulberg, 289 F.2d 522, 122 USPQ 348, 349 (CCPA 1961) "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."  
	With respect to claim 12, the combination above produces the power device according to claim 10, wherein an overcurrent to the load is detected(via switching in and out 110)  based on a comparison result of the comparator (96).
 	With respect to claim 13, the combination above produces the power device according to claim 10, wherein the second semiconductor chip further comprises: a latch circuit (80) coupled to an output of the comparator (96).
 	With respect to claim 14, the combination above produces the power device according to claim 10, wherein the second semiconductor chip further comprises: a controller (not shown but producing the signal CONTROL) that generates the control signal (CONTROL), and wherein the controller, when detecting an overcurrent to a load, turns off the first power transistor and outputs an abnormal signal.
 	With respect to claim 15, the combination above produces the power device according to claim 10, wherein an output of the second transistor (60) is coupled to a second voltage converter (121).
 
 	With respect to claim 16, the combination above produces the power device according to claim 10, but fails to disclose wherein the second semiconductor chip further comprises: a third transistor coupled in parallel to the first and second transistors.
 	It is obvious to construct a single transistor from a plurality of transistor connected in parallel to adjust the effective width to length ratio and increase the output current of the combined parallel transistor (as well as providing other advantages such as being able to handle high power/voltage values). 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple a third transistor in parallel to the first and second transistors for the purpose of adjusting the effective width to length ratio and increase the output current.
	With respect to claim 17, the combination above produces the power device according to claim 10, wherein the first power transistor (28) has a similar structure to the second power transistor (24) and the first transistor (64) has a similar structure to the second transistor (60).
	With respect to claim 18, the combination above produces the power device according to claim 12, wherein an ability to detect an overcurrent to the load is changed based on whether or not the output of the second transistor (60) is coupled to the output of the first transistor (64).
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
 	With respect to applicant’s argument that “Knoedgen, however, does not teach ‘an amplifier which has a non-inverting input coupled to an output of the output transistor…, an inverting input coupled to the output of the sense transistor….’.”, the Examiner disagrees.  The inputs are coupled via intervening circuits i.e. P1. 
	With respect to applicant’s argument “nothing in K[n]oedgen teaches that elements 20 and 1 (allegedly corresponding to chip-chip bonding wires) are bonding wires that connects one semiconductor chip to another semiconductor chip…”, the Examiner points out the semiconductor chips necessarily need to be connected.  It is obvious to use chip-chip bonding wire to do this connection or other type of connections and is deemed to be a matter of design choice and obvious expedient to one of ordinary skill in the art.  See also In re Dulberg, 289 F.2d 522, 122 USPQ 348, 349 (CCPA 1961) "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M0F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849       

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849